Gilbert, J.,
concurring specially. In addition to what is said in the opinion of the Presiding Justice, there is another sufficient reason for affirming the judgment. The charter of the City of Atlanta (City Code of 1924, § 109) provides: “Any taxpayer, feeling aggrieved at the assessment of his or her real or personal property, may file a petition with the chairman of the tax committee, setting forth, under oath, all the property real and personal, owned by said taxpayer and subject to taxation by the city, at its true market value, as well as giving the assessment thereon by the tax-assessors. Said chairman shall submit this petition to the tax committee, who shall have a hearing thereon, after giving notice of the time and place of such hearing to the petitioner as well as to the’ tax-investigator or other persons which said committee desires to be present, and also to the tax-assessors. At said time and place the tax committee shall investigate all the facts relating to said taxpayer’s return, and, after such investigation, shall order same reduced or raised or approved as said committee may find to be just, fair, and reasonable, and shall also report to the general council, at the following meeting, their findings upon such hearing. If their findings are approved by the general council, these findings shall thereupon be held final for the year for which such assessments were made. At such hearings the general council may provide, by ordinance, for the production of books, papers, etc., necessary for full investigation. Also to issue subpcena duces tecum to any taxpayer, requiring production of all his books, papers, policies, etc., in order that the true values may be ascertained.” This affords a remedy which the taxpayer must pursue before resorting to the extraordi*754nary remedy of mandamus. Civil Code (1910), § 5440. Mandamus is a remedy which can be obtained when there is no other adequate and specific remedy at law. It is available only when it is exclusive. Mattox v. Board of Education of Liberty County, 148 Ga. 577, 581 (97 S. E. 532, 5 A. L. R. 568).